Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.  Claims 2-12 and 13-14 are objected to because of the following informalities:
In claims 2-12, the phrase “A method” should be replaced with “The method”.  In claims 13-14, the phrase “Apparatus” should be replaced with “The apparatus”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.  Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al (US 2017/0103301, herein Henry) in view of Sakai et al (US 2005/0081016, herein Sakai).

Regarding claim 1, Henry teaches a computer-implemented method comprising:
controlling allocation, to memories of available hardware resources, of parameters defining computational operations required to calculate an output of at least one layer of neurons of an artificial neural network (ANN) ([0056-0058], read neural network inputs from corresponding weight or data RAM, [0060], [0128], NPUs implement layers of neural network & calculate outputs),
wherein the allocation is controlled based on allocation data previously defined 10and specifying allocation correspondence between the computational operations required to calculate the output of the at least one layer of neurons and hardware resources to perform the computational operations ([0056-0058], [0152-0153], [0204], layer outputs calculated by corresponding group of NPUs, inputs read from corresponding position in weight and data memory), and
the allocation data has been pre-defined using, at least partly, an automatic computer-implemented process ([0157-0160], instructions of computer process indicate location of data in memory).
	Henry fails to explicitly teach wherein the allocation is controlled automatically.
	Sakai teaches a computer-implemented method comprising automatically controlling allocation to memories of available hardware resources of parameters defining computational operations ([0053], register banks allocated automatically to program threads and transferred from main to local memory).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Henry and Sakai to allocate neuron input data automatically.  While Henry does not explicitly use the term “automatically” to describe how input data is allocated to the memories, both Henry and Sakai disclose the use of dedicated local memory to provide instruction inputs (Henry [0057], dedicated weight & data RAM & Sakai [0044], local memory).  Additionally, both describe the allocation of inputs based on program instructions to implement computational operations.  Therefore, the combination would merely entail combining known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

	Regarding claim 2, the combination of Henry and Sakai teaches a method as claimed in claim 1, wherein the automatic computer- implemented process checks before each iteration of the ANN which of the hardware resources are available to execute a respective iteration of the ANN and, when necessary, re-defines the allocation data for the respective iteration accordingly (Henry [0051]).

Regarding claim 3, the combination of Henry and Sakai teaches a method as claimed in claim 1, wherein the allocation data specifies a number and an identity of hardware resources to be used, the parameters which are to be split into groups, and the groups of the parameters to be distributed amongst the hardware resources (Henry [0056-0058], parameters split into weight and data per NPU).

Regarding claim 4, the combination of Henry and Sakai teaches a method as claimed in claim 1, wherein the allocation data is initially defined based on at least some information that has been obtained automatically by the computer-implemented process (Henry [0072], Sakai [0053]).

Regarding claim 5, the combination of Henry and Sakai teaches a method as claimed in claim 4, wherein the allocation data initially defined takes into account additional information that has been input by a user of the ANN (Henry [0072], [0105], initialization & user specified values).

Regarding claim 6, the combination of Henry and Sakai teaches a method as claimed in claim 4, wherein the at least some information relates to at least one of a definition of the ANN, a system to be used to execute the 35ANN, and the available hardware resources (Henry [0060], [0072], [0105]).

Regarding claim 7, the combination of Henry and Sakai teaches a method as claimed in claim 1, wherein the automatically controlling the allocation of parameters comprises carrying out a set-up process to set up the ANN for execution and subsequently, an execution process to execute the ANN ((Henry [0072], [0076], setup & execution of neural network & Sakai [0053]).

Regarding claim 8, the combination of Henry and Sakai teaches a method as claimed in claim 7, wherein the set-up process comprises: verifying that the hardware resources specified by the allocation data for execution of the ANN are available for use, when at least one of the hardware resources is unavailable for use, causing the allocation data to be updated so as to exclude allocation of the parameters to a 10memory of an unavailable hardware resource, and controlling the allocation of the parameters to the memories of the hardware resources in accordance with the updated allocation data (Henry [0051-0053], allocate to NPUs as execution units are available).

Regarding claim 9, the combination of Henry and Sakai teaches a method as claimed in claim 8, wherein the set-up process further 15comprises allocating a copy of all parameters to a memory in a predetermined hardware resource (Henry [0053], weight and data RAM).

Regarding claim 10, the combination of Henry and Sakai teaches a method as claimed in claim 7, wherein the execution process includes: verifying that hardware resources specified by the allocation data for execution 20of the ANN are available for use, and when at least one of the hardware resources is no longer available for use, causing the parameters previously allocated to a memory of a hardware resource that is no longer available to be reallocated to a memory of at least another one of the hardware resources that is available for use, and updating the allocation data so as to 25correspond to the reallocation of parameters (Henry [0051-0053], allocate to NPUs as execution units are available).

Regarding claim 11, the combination of Henry and Sakai teaches a method as claimed in claim 1, further comprising: creating multiple concurrent threads to execute respective parallel computational operations as defined in the allocation data, and 30causing the computational operations to be performed (Henry [0071], parallel computation & Sakai [0048], multithreading).

Claims 13-15 refer to an apparatus embodiment of the method embodiment of claims 1, 8, and 10, respectively.  Therefore, the above rejections for claims 1, 8, and 10 are applicable to claims 13-15.

Claim 16 refers to a medium embodiment of the method embodiment of claim 1.  Therefore, the above rejection for claim 1 is applicable to claim 16.

3.  Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Henry and Sakai as applied to claim 10 above, and further in view of Zhiyanov (US 10,565498).

Regarding claim 12, the combination of Henry and Sakai teaches a method as claimed in claim 10, wherein the execution process further includes: when aDocket No. 1267.1160 P133099US00phase of a layer has been executed, updating the parameters of the layer in memories of relevant hardware resources in accordance with a result of the execution (Henry [0087-0088], write back results to weight and data RAM per layer).
Henry and Sakai fail to teach wherein the results are from execution of a backward propagation phase.
Zhiyanov teaches a computer-implemented method including updating parameters in a memory based on execution of a backward propagation phase of a layer of a neural network (11:16-41, backward pass in layer of neural network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Henry and Sakai with those of Zhiyanov to utilize the exemplary neural network for applications that include backward propagation.  While Henry does not explicitly state that the artificial neural network may be used in an application that requires backward propagation, one of ordinary skill in the art would understand that such neural network applications are commonly utilized in the types of processes described by Henry ([0002]).  Therefore, the combination would merely entail combining known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ambrose (US 2017/0344882) discloses a neural network processor that allocates memory to corresponding layers.
Gupta (US 2015/0170028) discloses a neural network processor that allocates neural parameters to memory to be operated on by layer neurons.
Oxman (US 2009/0055005) discloses a processor for performing convolution operations that automatically allocates memory space to processing units.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182